DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 09/27/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the use” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The recitation in claim 19 of “retracting the extendable and retractable component within the housing within the use of a tether, bungee, internal snap back chord, or other component for automatically, or without user impetus, other component.” For purposes of examination, the examiner will interpret the claimed “other component” to be any component capable of “retracting the retractable component into the housing component.”
The recitation in claim 19 of “retracting the extendable and retractable component within the housing within the use of a tether, bungee, internal snap back chord, or other component for automatically, or without user impetus, retracting the retractable component into the housing component” is indefinite because it is unclear what applicant considers to be the claimed “automatically, or without user impetus.” It is unclear how the claimed tether (or other component as claimed) “automatically or without user impetus” results in retracting the extendable and retractable component as any retraction/extension of the component needs to be initiated by a user. For purposes of examination, the examiner will interpret the claimed “other component” to be any component capable of “retracting the retractable component into the housing component.” For purposes of examination, the examiner will interpret the claim recitation of “automatically, or without user impetus” to mean retraction of the extendable and retractable component within the housing is initiated by a user.

Claim Objections
Claim 19 is objected to because of the following informalities:  
The recitation in claim 19 of “retracting the extendable and retractable component within the housing within the use of a tether” should be changed to --retracting the extendable and retractable component within the housing with use of a tether--.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 19 of “retracting the extendable and retractable component within the housing within the use of a tether, bungee, internal snap back chord, or other component for automatically, or without user impetus, retracting the retractable component into the housing component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport (20070155525).

 	Regarding claim 13, Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, (See Fig. 3-4) the method comprising: containing an extendable and retractable 

 
	Regarding claim 14, Davenport (Figures 1-12) teaches adjustably retarding the movement of the extendable and retractable component (14) by a tensioning component (36; Para. 0033-0034) (Fig. 6, Part No. 627, 629; Para. 0049) located within the one or more housing components (Fig. 1B-1C, Part No. 16).  





	Regarding claim 16, Davenport (Figures 1-12) teaches containing the extendable and retractable component (14) within the one or more housing components (16) comprises attaching a coupling component (Fig. 1B, Part No. 30) (Fig. 6, Part No. 627, 629; Para. 0049) to the extendable and retractable component (14) and the one or more housing components (16).  


	Regarding claim 17, Davenport (Figures 1-12) teaches preventing the extendable and retractable component (14) from further extension out of the housing (16) comprises interacting, by the coupling component (30; Para. 0033) (Fig. 6, Part No. 627, 629; Para. 0049), with the one or more extension termination components (18) (Para. 0032).  


	Regarding claim 20, Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, the method comprising: training movement of a sports swing user's initial backswing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Rodriguez (20150224381).

	Regarding claim 18, Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, the method comprising: containing an extendable and retractable component (Fig. 1, Part No. 14) (Para. 0032) configured to retract and extend within one or more housing components (Fig. 1, Part No. 16) (Para. 0032);.
 	Davenport does not teach measuring one or more characteristics of the user's swing via an interchangeable terminus component comprising a swing data measurement component, wherein the interchangeable terminus component is attached to the extendable and retractable component.  
	 Rodriguez (Figures 1-11) teaches measuring one or more characteristics of the user's swing via an interchangeable terminus component (Fig. 11, Part No. 160) (Para. 0063) comprising a swing data measurement component (Para. 0063), wherein the interchangeable terminus component is attached to the extendable and retractable component (162).  It is noted that the prior art of Rodriguez discloses element 160 which houses element 166 which reads on the claimed swing data measurement component (See Rodriguez: Para. 0063).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Davenport with measuring one or more characteristics of the user's swing via an interchangeable terminus component as taught by Rodriguez as a means of detecting and recording velocity, acceleration, torque force .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Terza (4846472).

	Regarding claim 19, Davenport (Figures 1-12) teaches a method for training movement of a sports swing user's feet, legs, hips, hands, arms, shoulders, and back, the method comprising: containing an extendable and retractable component (Fig. 1, Part No. 14) (Para. 0032) configured to retract and extend within one or more housing components (Fig. 1, Part No. 16) (Para. 0032);.
 	Davenport does not teach retracting the extendable and retractable component within the housing within the use of a tether, bungee, internal snap back chord, or other component for automatically, or without user impetus, retracting the retractable component into the housing component.  
 	Terza (Figure 1) teaches retracting the extendable and retractable component (20) (Col. 3, Lines 31-41) within the housing within the use of a tether, bungee, internal snap back chord, or other component (18) (Col. 2, Lines 63-68) for automatically, or without user impetus, retracting the retractable component into the housing component (Col. 3, Lines 12-41).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Davenport with retracting the extendable and retractable component within the housing within the use of a tether, bungee, internal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711